Citation Nr: 0334514	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  91-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition.  The veteran appealed, 
and in March 1995, the Board noted that service connection 
for a psychiatric disorder had previously been denied by the 
RO in July 1988 and that the veteran had not appealed this 
decision.  The Board denied the appeal on the basis that new 
and material evidence had not been submitted to reopen the 
veteran's claim for a psychiatric disorder, to include PTSD.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals) (Court).

In December 1996, the Court vacated and remanded that portion 
of the Board's decision that denied entitlement to service 
connection for a psychiatric disorder including PTSD.  In 
September 1997 and December 1999, the Board remanded the 
claim for additional development.  In May 2001, the Board 
again denied the veteran's claim of service connection for an 
acquired psychiatric disability to include PTSD.  The veteran 
again appealed to the Court.  In a February 2003 Court Order, 
the Board's May 2001 decision was vacated and the matter was 
remanded for readjudication.




REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claim.  Given the aforementioned, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92. 

The RO should schedule the veteran for a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disability to include PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of connection for an 
acquired psychiatric disorder, to include 
PTSD.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The AOJ should forward relevant 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and request that organization 
attempt to verify the alleged stressors.  

3.  The veteran should undergo a VA 
psychiatric examination, with all 
appropriate studies, for the purpose of 
diagnosing or ruling out any psychiatric 
disability, to include PTSD.  If PTSD is 
diagnosed, the doctor should clearly 
identify the alleged stressors which are 
deemed to be the source of the disorder, 
and should explain why they are deemed 
sufficient to support the diagnosis under 
DSM-IV.  The claims folder must be 
provided to and reviewed by the examiner

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

